Title: To Thomas Jefferson from Philip Mazzei, 4 November 1805
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     Volterra, 4 9bre, 1805.
                  
                  Dalla precendente mia dei 12 7bre, e da quella dell’istessa data che Le inclusi ⅌ Mr. Latrobe, avrà veduto la mia buona opinione dei 2 Scultori, i quali (se non sono già imbarcati) s’imbarcheranno in breve ⅌ Baltimore. Per l’istesso bastimento che gli porterà, Mr. Latrobe riceverà il Contratto stipulato con loro, in una mia lettera di pochi versi dei 28 8bre, nella quale Lo prego di farle noto che, dovendo io per necessità partire immediatamente ⅌ Volterra, non potevo neppur preparare alcune piante di frutti e barbatelle di viti, che bramavo vi mandarle. Ma una favorevole opportunità sopravvenne, ⅌ cui ebbi tempo di prepararle in una cassa, che lasciai ordine che fosse spedita senza dilazione a Mr. Appleton. Dall’inclusa nota Ella vedrà i nomi d’ogni qualità, distinguibile dal Numero.
                  Abbia la bontà di dire a Mr. Latrobe, che ò ricevuto la risposta da Mr. Thorwaldsen, ma che non glie la comunico ancora, perchè dubito di sbaglio nella sua chiesta; Gli riscrivo, e probabilmente non potrò aver la risposta prima della partenza degli Scultori.
                  I vini nuovi non sono ancor fatti; ma certamente saranno quest’anno molto cattivi. Procuro di avere dei buoni saggi di Verdea e Moscadello dell’anno passato; o spero che Lo perverranno in tempo proprio.
                  I residui che si vedono in questi contorni danno luogo a supporre, che ci fosse una vasta e popolatissima città molto anteriore alle più antiche notizie e che abbiamo dell’Etruria; che non sia stata una delle capitali dei 7 regi; ma piuttosto d’una potente Repubblica. Quanto desidorerci di tornarci ad esaminargli con Lei, e poi ritraversar l’Atlantico insieme colla moglie e la cara mia bambina; per lasciar al termine dei miei giorni e in Patria libera! Mi conservi la sua cara e valevole Benevolenza, e mi crede sempre più ammiratore del virtuoso incomparabil patriottismo di chi à saputo tanto vittoriosamente difendere la preziosa libertà della stampa, dopo d’essere stato il bersaglio della sua sfrenata licenza. Tutto suo, usque ad mortem
                  
                     Filippo Mazzei 
                     
                  
               